 


114 HR 5091 IH: Appropriate Care for Disabled Veterans Act
U.S. House of Representatives
2016-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5091 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2016 
Mr. Denham (for himself and Mr. Sean Patrick Maloney of New York) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to reinstate the requirement for an annual report on the capacity of the Department of Veterans Affairs to provide for specialized treatment and rehabilitative needs of disabled veterans. 
 
 
1.Short titleThis Act may be cited as the Appropriate Care for Disabled Veterans Act. 2.Extension of requirement for report on the capacity of the Department of Veterans Affairs to provide for specialized treatment and rehabilitative needs of disabled veteransThe first sentence of section 1706(b)(5)(A) of title 38, United States Code, is amended by striking through 2008. 
 
